Case 1:18-cr-20613-JEM Document 77 Entered on FLSD Docket 08/28/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA,

                 Plaintiff,
  v.

  SAMUEL BAPTISTE,

              Defendant.
  _____________________________________/


                              MOTION FOR BILL OF PARTICULARS

         Samuel Baptiste, through undersigned counsel and pursuant to Federal Rule of Criminal

 Procedure 7(f), moves this Court to order that the government file a bill of particulars responding

 to the requests set out below. As the Memorandum of Law discusses and as reflected in Mr.

 Baptiste’s Motions to Dismiss, Indictment (“Indictment”) contains vague generalities and lacks

 specificity as to identities of crucial individuals and descriptions of specific acts.

         Moreover, undersigned counsel has retained an expert with extensive knowledge in

 reviewing and testimonial experience in material support of terrorism cases. Undersigned’s

 expert has reviewed the indictment and evidenced produced thus far and has indicated that the

 case is so devoid of specifics facts that it is nearly impossible for him to arrive at an informed

 and objective opinion on the merits as the case currently stands.

         Finally, because discovery in this case is so overwhelmingly voluminous, the requested

 bill of particulars is necessary to ensure that the Mr. Baptiste can adequately prepare his defense,

 avoid prejudicial surprise at trial and invoke jeopardy should the need arise.




                                                   1
Case 1:18-cr-20613-JEM Document 77 Entered on FLSD Docket 08/28/2019 Page 2 of 4



        Finally, the Indictment's lack of specificity seriously impairs Mr. Baptiste’s ability to

 enter a plea of double jeopardy at a subsequent prosecution. Based upon this bare Indictment, the

 government could theoretically bring a subsequent material support case covering the same time-

 period and assert that the subsequent case alleges different acts constituting material support. To

 avoid this issue, the government should be required to notify the defense which acts of material

 support comprise the basis for the instant charges.

        The requested for a bill of particulars are as follows:

                                 I. THE EXPLOSIVES COUNTS

                               COUNTS ONE THROUGH FOUR


  1.    How did the information alleged to have been distributed by Mr. Baptiste in Counts

        One through Four was intended to further a Federal crime of violence;

 2.     How did the information alleged to have been distributed by Mr. Baptiste in Counts

        One through Four furthered a Federal crime of violence;

 3.     How did the information alleged to have been distributed by Mr. Baptiste in Counts

        One through Four was intended to be used to further a Federal crime of violence;

 4.     What activity that constitutes a Federal crime of Violence do you contend Mr. Baptiste

        “intended to further” or “furthered” by distributing the information alleged in Counts

        One through Four; and

  5.    What specific “Federal crime of Violence” do you allege that Mr. Baptiste “intended to

        further” or “furthered” by distributing the information alleged in Counts One through

        Four.




                                                  2
Case 1:18-cr-20613-JEM Document 77 Entered on FLSD Docket 08/28/2019 Page 3 of 4



                           I. THE MATERIAL SUPPORT COUNTS

                                         COUNT FIVE

         Attempting to Provide Material Support or Resources to a Designated Foreign
         Terrorist Organization

  6.    Specify exactly what “material support or resources” Samuel Baptiste provided to the

        Islamic State of Iraq and Al-Sham (“ISIS”), including a list of each alleged act and date

        of the act.

  7.    Identify by name the individual(s) that Mr. Baptist provided “material support and

        resources to,” and state the factual basis for alleging that any such individual is a member

        of or represents “ISIS”.


  8.    State the time, place, manner, and content or any communication between Mr. Baptiste

        and any member or representative of “ISIS”.

  9.    State the degree to which the defendants allegedly achieved their criminal objectives.

                                           COUNT SIX

         Attempting to Provide Material Support to Terrorists


  10.   Specify by name who the “terrorists” are, as alleged in this count.

  11.   Specify what “material support and resources” Mr. Baptiste allegedly provided to any

        terrorists.

  12.   Specify what criminal act Mr. Baptiste allegedly intended to occur by his alleged material

        support and resources.

  13.   Identify any intended victims of the crime alleged in this count.

  14.   State the time, place, manner, and content of any communication between Mr. Baptiste

        and any terrorist regarding this count.
                                                  3
Case 1:18-cr-20613-JEM Document 77 Entered on FLSD Docket 08/28/2019 Page 4 of 4



         WHEREFORE, the defendant requests that this court allow this motion and order the

 prosecution to produce a bill of particulars.

         Counsel for the government opposes the relief sought in this motion.



                                        Respectfully submitted,

                                        THE MALONE LAW FIRM, P.A.
                                        701 BRICKELL AVENUE, SUITE 1550
                                        MIAMI, FLORIDA 33131
                                        Telephone: (305)728-5134
                                        Facsimile: (305)728-5288
                                        Email: omar@malonelawfirm.com

                                        By: _______/S/__________________
                                        T. OMAR MALONE, ESQ.
                                        Florida Bar No.: 697796




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  filed with the Clerk of Court by using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record this 28th day of August 2019.




                                                        By: _______/S/__________________
                                                        T. OMAR MALONE, ESQ.




                                                   4
